DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 15-27 are pending. Claims 15, 21, 22, and 27 have been amended. The rejections under 35 USC 112 are withdrawn in view of the amendment. The prior art rejections are revised in view of the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “handling device” in claim 15, “gripping device” in claim 16, “handling component” in claim 17, and “gripping component” in claim 18, each of which is interpreted as a robot arm movable in one degree of freedom in reference to [0021] of the specification capable of moving an object.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LabAutopedia (Automated Storage and Retrieval Systems (AS/RS)) in view of Winter (US 2013/0151004).
Regarding claim 15, LabAutopedia discloses a device (automated storage and retrieval system (AS/RS), pages 1-4) for storage of modular functional units (storage modules, page 1) to be used in a facility for the generative production of three-dimensional objects (the biological products have three dimensions such as in a microplate array, page 3), the device comprising: a storage device (storage structure, page 1) comprising a plurality of storage partitions (storage space, page 1) configured for storage of at least one modular functional unit (storage module, page 1); a handling device configured for handling at least one modular functional unit (storage/retrieval machine, page 1, see example of robot arm type structure on page 3 of the automated front end to main AS/RS unit), wherein the handling device is configured to deploy the at least one modular functional unit in a given storage partition and/or remove the at least one modular functional unit from a given storage partition (storage/retrieval machine performs these functions, page 1); wherein the at least one modular functional unit comprises at least a construction module (vials in storage modules contain a chamber that can receive biological materials that constitute construction material in the context of generating something with a 3D structure, thus constituting an overflow module construction module, page 1); and wherein the storage device comprises a tempering device assigned to at least one storage partition (temperature control, Page 3), wherein the tempering device is configured for: tempering at least one recording space of a functional unit in the storage partition (temperature control of a sample in a collection, page 3), the recording space being at least partly filled with construction 
LabAutopedia teaches a device substantially as claimed. LabAutopedia does not disclose a plurality of tempering devices each independently assigned to at least one storage partition such that respective storage partitions can be independently tempered by respective tempering devices, wherein the plurality of tempering devices are configured for: tempering at least one recording space of a functional unit in the storage partition, the recording space being at least partly filled with construction material when tempering, and/or tempering a construction material in a recording space of a functional unit of the storage partition.
However, in the same field of endeavor of automated storage and retrieval systems, Winter teaches a plurality of tempering devices each independently assigned to at least one storage partition such that respective storage partitions can be independently tempered by respective tempering devices (multiple freezer chests 12 each including two independently cooled bays, [0033]), wherein the plurality of tempering devices are configured for: tempering at least one recording space of a functional unit in the storage partition, the recording space being at least partly filled with construction material when tempering, and/or tempering a construction material in a recording space of a functional unit of the storage partition (tempering stored items at low temperature, [0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated storage and retrieval system of LabAutopedia such that the storage modules are independently tempered 
	Regarding claim 16, LabAutopedia as modified teaches that the handling device comprises a gripping device (ability to grip the vials or other storage modules is a function of the storage/retrieval machine and therefore inherent, page 1).
	Regarding claim 17, LabAutopedia as modified teaches that the gripping device comprises a handling component (ability to handle the vials or other storage modules is a function of the storage/retrieval machine and therefore inherent as a component of the gripping device, page 1).
	Regarding claim 18, LabAutopedia as modified teaches that the gripping device comprises a gripping component (ability to grip the vials or other storage modules is a function of the storage/retrieval machine and therefore inherent, page 1).
	Regarding claim 19, LabAutopedia as modified teaches that the storage device (AS/RS, page 1) comprises a shelf-like construction, wherein the storage partitions are configured in a plurality of rows and/or columns (rows and aisles constitute shelf-like construction, page 1).
Regarding claim 20, LabAutopedia as modified teaches wherein the construction module comprises a building board and a base body, wherein the building board is height-adjustable relative to the base body of the construction module, and wherein the building board is configured for generative construction of a three-dimensional object thereon (because parent claim 15 recites that “the at least one modular functional unit comprises at least a construction 
Regarding claim 21, LabAutopedia as modified teaches wherein the overflow module comprises a recording space configured for the recording of non-solidified construction material (vials contain a chamber that can receive biological materials that constitute construction material in the context of generating something with a 3D structure, page 1).
Regarding claim 22, LabAutopedia as modified teaches wherein the dosing module comprises: at least one recording space configured for the recording of construction material to be solidified in the generative manufacture of a three-dimensional object; and, a dosing device for dosing a given amount of construction material to be solidified from the recording space (because parent claim 15 recites that “the at least one modular functional unit comprises at least a construction module, an overflow module, or a dosing module” LabAutopedia as modified teaches within the scope of claim 22 by virtue of disclosing an overflow module).
Regarding claim 23, LabAutopedia as modified teaches at least one recording device assigned to a storage partition, the at least one recording device configured to: record a functional unit in the storage partition (RFID tag for a storage module for identifying it, recording the unit, page 4).
Regarding claim 24, LabAutopedia as modified teaches an inerting device (device maintaining the collection in an inert atmosphere of nitrogen, page 3) assigned to at least one storage partition (at least one storage space), the inerting device configured for inertizing at least one recording space in a functional unit of the respective storage partition (contents of a vial in a storage space), the at least one recording space being at least partly filled with 
Regarding claim 25, LabAutopedia as modified teaches at least one emptying device assigned to at least storage partition, the at least one emptying device configured for emptying of construction material located in at least one recording space of a functional unit in the respective storage partition (removal of the contents of a sample in a storage location empties those contents, pages 1-2).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LabAutopedia (Automated Storage and Retrieval Systems (AS/RS) in view of Winter (US 2013/0151004) as applied to claim 15 above, and further in view of Williams (US 2014/0288699).
Regarding claim 26, LabAutopedia in view of Winter teaches a device substantially as claimed.
LabAutopedia does not disclose at least one security device assigned to at least one storage partition, the at least one security device comprising at least one mechanically or magnetically operating security element.
However, in the same field of endeavor of managing items stored to be used to produce something, Williams teaches at least one security device assigned to at least one storage partition (secure storage location unlocked for user access by passcode, [0019-20], the at least one security device comprising at least one mechanically or magnetically operating security element (secured structure locked by what is inherently a mechanical or magnetic element, [0019-20]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the automated storage and retrieval system (AS/RS) of LabAutopedia to have a secure storage location unlocked by a .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LabAutopedia (Automated Storage and Retrieval Systems (AS/RS) in view of Winter (US 2013/0151004) as applied to claim 15 above, and further in view of Element System.
Regarding claim 27, LabAutopedia discloses at least one of the plurality of  storage partitions  are spatially defined by a plurality of walls (Carousels have partitions defined by walls, pages 1-2). LabAutopedia as modified teaches a device substantially as claimed.
LabAutopedia does not disclose wherein the plurality of walls comprise at least one displaceable wall that is displaceable relative to at least a further wall so that the at least one storage partition, spatially limited in its dimensions, is alterable through movement of the at least one displaceable wall relative to at least a further wall.
However, in the same field of endeavor of shelves, Element System teaches wherein the plurality of walls comprise at least one displaceable wall that is displaceable relative to at least a further wall so that the at least one storage partition, spatially limited in its dimensions, is alterable through movement of the at least one displaceable wall relative to at least a further wall (Shelves are adjustable and may be made with varying dimensions between the walls of shelves such as their heights, throughout Element System).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the AS/RS of Lab .
Response to Arguments
Applicant’s arguments, see Remarks, filed January 25, 2021, with respect to the rejection(s) of claim(s) 15-27 under 35 USC 102 or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Winter as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winter (US 9,028,754) teaches subject matter similar to Winter (US 2013/0151004), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774